Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 17/713169
    
        
            
                                
            
        
    

Parent Data17713169, filed 04/04/2022 is a continuation of 16671144, filed 10/31/2019 ,now U.S. Patent #1129478516671144 Claims Priority from Provisional Application 62855288, filed 05/31/2019

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/04/2022, 06/24/2022 and 08/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,785. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim applications direct to similar claimed subject matter such direct measure the operations metric of the thirdparty application.  The claim in 785 is slightly different including searching the metric while instant application logging the operational metric for thirdparty application.  Therefore, it would have been obvious to one ordinary skill int the art to modify or remove claims limitation to arrive the same invention.

Allowable Subject Matter
4.	Claims 1-20 will be allowed when applicant has overcome the Obviousness Double patenting rejection.
As to claims 1, 14 and 17, cited reference(s) Patiev and Khanna alone or in combination fails to teach or suggest “receiving, at a metrics routine, information to indicate execution of a third party application on the electronic device; determining, by the metrics routine, one or more operational metrics to be measured; identifying one or more logging routines for capturing one or more operational metrics; providing commands from the metrics routine to the one or more logging routines to initiate capturing event data associated with the one or more operational metrics; capturing, by the one or more logging routines, the event data during execution of the third party application via the one or more logging routines; storing, by the one or more logging routines, the event data to a persistent storage; and using an aggregation routine to aggregate the event data for the third party application to measure the one or more operational metrics.”
Dependent claims 2-13, 15-16 and 18-20 are allowed under the same reason as to claims 1, 14 and 17.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154